                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


BILLY JOE LUCAS,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:21-0284

WAYNE CO. COURTS (“Circuit”),

                              Defendant.


                         MEMORANDUM OPINION AND ORDER

       This action was referred to the Honorable Cheryl A. Eifert United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted Findings of Fact and

recommended that the Court dismiss the complaint and remove this case from the docket of the

Court. No objections to the Magistrate Judge’s findings and recommendations have been filed.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and DISMISSES the complaint and removes this case from the docket of

the Court, consistent with the findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:        June 23, 2021




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE
